UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7699



JOSHUA CARTER,

                                             Petitioner - Appellant,

          versus


ALFRED M. TRIPP, Lawyer, Court      Appointee;
CHARLES D. GRIFFITH, JR., Judge,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1387-AM)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joshua Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joshua Carter appeals from the district’s court order dismiss-

ing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) complaint

without prejudice because he failed to exhaust available state

court remedies.       Because Carter may refile this action after

exhausting state remedies, his appeal is interlocutory and not

subject to appellate review under Domino Sugar Corp. v. Sugar

Workers Local 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).            Accord-

ingly,   we   deny   leave   to   proceed   in   forma   pauperis,   deny   a

certificate of appealability, and dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 DISMISSED




                                      2